Exhibit 10.2

 

LOGO [g812518dharsh1.jpg]   

CHANGE IN CONTROL &

NON-COMPETITION AGREEMENT

This Agreement is made as of this 24th day of October, 2014, by and between
Geoffrey W. Perich (“Executive”) and Commercial Vehicle Group, Inc., a Delaware
corporation with its principal office at 7800 Walton Parkway, New Albany, Ohio
43054, its subsidiaries, successors and assigns (the “Company”).

Recitals

 

  A. The Company is engaged in the business of developing, manufacturing, and
marketing of interior systems, vision safety solutions and other cab-related
products for the global commercial vehicle market, including the heavy-duty
(Class 8) truck market, the construction market and other specialized
transportation markets and in connection therewith develops and uses valuable
technical and nontechnical trade secrets and other confidential information
which it desires to protect.

 

  B. You will continue to be employed as an officer or key employee of the
Company.

 

  C. The Company considers your continued services to be in the best interest of
the Company and desires, through this Agreement, to assure your continued
services on behalf of the Company on an objective and impartial basis and
without distraction or conflict of interest in the event of an attempt to obtain
control of the Company.

 

  D. You are willing to remain in the employ of the Company on the terms set
forth in this agreement.

Agreement

NOW, THEREFORE, the parties agree as follows:

 

  1. Consideration. As consideration for your entering into this Agreement and
your willingness to remain bound by its terms, the Company shall continue to
employ you and provide you with access to certain Confidential Information as
defined in this Agreement and other valuable consideration as provided for
throughout this Agreement, including in Sections 3 and 4 of this Agreement.

 

  2. Employment.

 

  a) Position. You will continue to be employed as President, Global
Construction and Agriculture, reporting to the President and Chief Executive
Officer of the Company. You shall continue to perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons employed in similar executive capacities.

 

  b)

Restricted Employment. While employed by the Company, you shall devote your best
efforts to the business of the Company and shall not engage in any outside

 

Page 1 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  employment or consulting work without first securing the approval of the
Company’s Board of Directors. Furthermore, so long as you are employed under
this Agreement, you agree to devote your full time and efforts exclusively on
behalf of the Company and to competently, diligently, and effectively discharge
your duties hereunder. You shall not be prohibited from engaging in such
personal, charitable, or other non-employment activities that do not interfere
with your full time employment hereunder and which do not violate the other
provisions of this Agreement. You further agree to comply fully with all
policies and practices of the Company as are from time to time in effect.

 

  3. Compensation.

 

  a) Your compensation will be continued at your current annual base rate
(“Basic Salary”), payable in accordance with the normal payroll practices of the
Company. Your base salary may be increased from time to time by action of the
Board of Directors of the Company. You will also be eligible for a cash bonus
under a performance bonus plan which is determined annually by the Board of
Directors of the Company.

 

  b) You will be entitled to receive equity and other long term incentive awards
(including but not limited to stock awards) pursuant to the terms of the
Company’s Equity Incentive Plan or other plan adopted by the Board of Directors
of the Company from time to time. If a “Change in Control,” as defined in
Section 8(e)(v) shall occur (i) in which the Company does not survive as a
result of such Change in Control or substantially all of the assets of the
Company are sold as a result of such Change in Control, and (ii) in which the
surviving entity does not assume the obligations of your outstanding stock
options upon the Change in Control, then all outstanding stock options and
restricted stock issued to you prior to the Change in Control will be
immediately vested upon such Change of Control and such options will be
exercisable for a period of at least 12 months from the date of the Change in
Control, but, in no event, following the expiration date of the term of such
stock options.

 

  c) Subject to applicable Company policies, you will be reimbursed for
necessary and reasonable business expenses incurred in connection with the
performance of your duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company.

 

  4. Fringe Benefits. You will be entitled to receive employee benefits and
participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other executive management employees
in like positions. This includes medical and dental insurance, life insurance,
disability insurance, supplemental medical insurance and 401(k) plan including
all executive benefits as approved by the Board of Directors’ Compensation
Committee.

 

  5. Confidential Information.

 

  a) As used throughout this Agreement, the term “Confidential Information”
means any information you acquire during employment by the Company (including
information you conceive, discover or develop) which is not readily available to
the general public and which relates to the business, including research and
development projects, of the Company, its subsidiaries or its affiliated
companies.

 

Page 2 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  b) Confidential Information includes, without limitation, information of a
technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company’s contracts with its customers and suppliers, and the Company’s costs
and prices), personnel information (such as the identities, duties, customer
contacts, and skills of the Company’s employees) and other financial information
relating to the Company and its customers (including credit terms, methods of
conducting business, computer systems, computer software, personnel data, and
strategic marketing, sales or other business plans). Confidential Information
may or may not be patentable.

 

  c) Confidential Information does not include information which you learned
prior to employment with the Company from sources other than the Company,
information you develop after employment from sources other than the Company’s
Confidential Information or information which is readily available to persons
with equivalent skills, training and experience in the same fields or fields of
endeavor as you. You must presume that all information that is disclosed or made
accessible to you during employment by the Company is Confidential Information
if you have a reasonable basis to believe the information is Confidential
Information or if you have notice that the Company treats the information as
Confidential Information.

 

  d) Except in conducting the Company’s business, you shall not at any time,
either during or following your employment with the Company, make use of, or
disclose to any other person or entity, any Confidential Information unless
(i) the specific information becomes public from a source other than you or
another person or entity that owes a duty of confidentiality to the Company and
(ii) twelve months have passed since the specific information became public.
However, you may discuss Confidential Information with employees of the Company
when necessary to perform your duties to the Company. Notwithstanding the
foregoing, if you are ordered by a court of competent jurisdiction to disclose
Confidential Information, you will officially advise the Court that you are
under a duty of confidentiality to the Company hereunder, take reasonable steps
to delay disclosure until the Company may be heard by the Court, give the
Company prompt notice of such Court order, and if ordered to disclose such
Confidential Information you shall seek to do so under seal or in camera or in
such other manner as reasonably designed to restrict the public disclosure and
maintain the maximum confidentiality of such Confidential Information.

 

  e) Upon Employment Separation, you shall deliver to the Company all originals,
copies, notes, documents, computer data bases, disks, and CDs, or records of any
kind that reflect or relate to any Confidential Information. As used herein, the
term “notes” means written or printed words, symbols, pictures, numbers or
formulae. As used throughout this Agreement, the term “Employment Separation”
means the separation from and/or termination of your employment with the
Company, regardless of the time, manner or cause of such separation or
termination.

 

Page 3 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  6. Inventions.

 

  a) As used throughout this Agreement, the term “Inventions” means any
inventions, improvements, designs, plans, discoveries or innovations of a
technical or business nature, whether patentable or not, relating in any way to
the Company’s business or contemplated business if the Invention is conceived or
reduced to practice by you during your employment by the Company. Inventions
include all data, records, physical embodiments and intellectual property
pertaining thereto. Inventions reduced to practice within one year following
Employment Separation shall be presumed to have been conceived during
employment.

 

  b) Inventions are the Company’s exclusive property and shall be promptly
disclosed and assigned to the Company without additional compensation of any
kind. If requested by the Company, you, your heirs, your executors, your
administrators or legal representative will provide any information, documents,
testimony or other assistance needed for the Company to acquire, maintain,
perfect or exercise any form of legal protection that the Company desires in
connection with an Invention.

 

  c) Upon Employment Separation, you shall deliver to the Company all copies of
and all notes with respect to all documents or records of any kind that relate
to any Inventions.

 

  7. Non-competition and Non-solicitation.

 

  a) By entering into this Agreement, you acknowledge that the Confidential
Information has been and will be developed and acquired by the Company by means
of substantial expense and effort, that the Confidential Information is a
valuable asset of the Company’s business, that the disclosure of the
Confidential Information to any of the Company’s competitors would cause
substantial and irreparable injury to the Company’s business, and that any
customers of the Company developed by you or others during your employment are
developed on behalf of the Company. You further acknowledge that you have been
provided with access to Confidential Information, including Confidential
Information concerning the Company’s major customers, and its technical,
marketing and business plans, disclosure or misuse of which would irreparably
injure the Company.

 

  b) In exchange for the consideration specified in Section 1 of this Agreement
— the adequacy of which you expressly acknowledge — you agree that during your
employment by the Company and for a period of twelve (12) months following
Employment Separation, you shall not, directly or indirectly, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:

 

  (ii) Attempt to recruit or hire, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries or
affiliates, with any person who is an employee, customer or supplier of the
Company, it subsidiaries or affiliates;

 

  (iii)

Contact any employee of the Company for the purpose of discussing or suggesting
that such employee resign from employment with the Company

 

Page 4 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  for the purpose of becoming employed elsewhere or provide information about
individual employees of the Company or personnel policies or procedures of the
Company to any person or entity, including any individual, agency or company
engaged in the business of recruiting employees, executives or officers; or

 

  (iv) Own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company; provided, however, that your
“beneficial ownership,” either individually or as a member of a “group” as such
terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than two percent (2%) of the voting stock of any publicly held corporation,
shall not be a violation of this Agreement.

 

  8. Termination of Employment.

 

  a) Termination Upon Death or Disability. Your employment will terminate
automatically upon your death. The Company will be entitled to terminate your
employment because of your disability upon 30 days written notice. “Disability”
will mean “total disability” as defined in the Company’s long term disability
plan or any successor thereto. In the event of a termination under this Section,
8 (a), the Company will pay you the earned but unpaid portion of your Basic
Salary through the termination date. Additionally, you will be entitled to any
Annual Bonus earned with respect to the previous calendar year, but unpaid as of
the employment termination date; and a prorated amount of the Annual Bonus for
the calendar year in which the termination occurs, calculated by multiplying the
Annual Bonus that the Executive would have received for such year had
Executive’s employment continued through the end of such calendar year by a
fraction, the numerator of which is the number of days the Executive was
employed during the applicable year and the denominator of which is 365.

 

  b) Termination by Company for Cause. An Employment Separation for Cause will
occur upon a determination by the Company that “Cause” exists for your
termination and the Company serves you written notice of such termination. As
used in this Agreement, the term “Cause” shall refer only to any one or more of
the following grounds:

 

  (i) Commission of an act of dishonesty involving the Company, its business or
property, including, but not limited to, misappropriation of funds or any
property of the Company;

 

  (v) Engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;

 

Page 5 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  (vi) Willful and continued failure substantially to perform your duties under
this Agreement (other than as a result of physical or mental illness or injury),
after the Board of Directors of the Company delivers to you a written demand for
substantial performance that specifically identifies the manner in which the
Board believes that you have not substantially performed your duties;

 

  (vii) Illegal conduct or gross misconduct that is willful and results in
material and demonstrable damage to the business or reputation of the Company;

 

  (viii) The clear and willful violation of any of the material terms and
conditions of this Agreement or any other written agreement or agreements you
may from time to time have with the Company;

 

  (ix) The clear and willful violation of the Company’s code of business conduct
or the clear violation of any other rules of behavior as may be provided in any
employee handbook which would be grounds for dismissal of any employee of the
Company; or

 

  (x) Commission of a crime which is a felony, a misdemeanor involving an act of
moral turpitude, or a misdemeanor committed in connection with your employment
by the Company which causes the Company a substantial detriment.

 

  (xi) No act or failure to act shall be considered “willful” unless it is done,
or omitted to be done, by you in bad faith or without reasonable belief that
your action or omission was in the best interests of the Company. Any act or
failure to act that is based upon authority given pursuant to a resolution duly
adopted by the Board of Directors, or the advice of counsel for the Company,
shall be conclusively presumed to be done, or omitted to be done, by you in good
faith and in the best interests of the Company.

 

  (xii) In the event of a termination under this Section 8 (b), the Company will
pay you only the earned but unpaid portion of your Basic Salary through the
termination date.

 

  (xiii) Following a termination for Cause by the Company, if you desire to
contest such determination, your sole remedy will be to submit the Company’s
determination of Cause to arbitration in Columbus, Ohio before a single
arbitrator under the commercial arbitration rules of the American Arbitration
Association. If the arbitrator determines that the termination was other than
for Cause, the Company’s sole liability to you will be the amount that would be
payable to you under Section 8.d) of this Agreement for a termination of your
employment by the Company without Cause. Each party will bear his or its own
expenses of the arbitration.

 

  c) Termination by You. In the event of an Employment Separation as a result of
a termination by you for any reason, you must provide the Company with at least
14 days advance written notice (“Notice of Termination”) and continue working
for the Company during the 14-day notice period, but only if the Company so
desires to continue your employment and to compensate you during such period.

 

Page 6 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

       In the event of such termination under this Section, the Company will pay
you the earned but unpaid portion of your Basic Salary through the termination
date.

 

  d) Termination by Company Without Cause. In the event of an Employment
Separation as a result of termination by the Company without Cause, the Company
will pay you the earned but unpaid portion of your Basic Salary through the
termination date and will continue to pay you your Basic Salary in accordance
with the Company’s payroll practices in effect at the time of the Employment
Separation for an additional twelve (12) months (the “Severance Period”);
provided, however, any such payments will immediately end if (i) you are in
violation of any of your obligations under this Agreement, including Sections 5,
6 or 7 ; or (ii) the Company, after your termination, learns of any facts about
your job performance or conduct that would have given the Company Cause, as
defined in Section 8.b), to terminate your employment. Additionally, you will be
entitled to any Annual Bonus earned with respect to the previous calendar year,
but unpaid as of the employment termination date; and a prorated amount of the
Annual Bonus for the calendar year in which the termination occurs, calculated
by multiplying the Annual Bonus that the Executive would have received for such
year had Executive’s employment continued through the end of such calendar year
by a fraction, the numerator of which is the number of days the Executive was
employed during the applicable year and the denominator of which is 365.

 

  e) Termination Following Change of Control. If a “Change in Control”, as
defined in Section 8 e) (v), shall have occurred and within 13 months following
such Change in Control the Company terminates your employment other than for
Cause, as defined in Section 8.b), or you terminate your employment for Good
Reason, as that term is defined in Section 8 e) (vi), then you shall be entitled
to the benefits described below:

 

  (i) You shall be entitled to the unpaid portion of your Basic Salary plus
credit for any vacation accrued but not taken and the amount of any earned but
unpaid portion of any bonus, incentive compensation, or any other Fringe Benefit
to which you are entitled under this Agreement through the date of the
termination as a result of a Change in Control (the “Unpaid Earned
Compensation”), plus 1.0 times your “Current Annual Compensation” as defined in
this Section 8e (i) (the “Salary Termination Benefit”). “Current Annual
Compensation” shall mean the total of your Basic Salary in effect at the
Termination Date, plus the average annual performance bonus actually received by
you over the last three years fiscal years (or if you have been employed for a
shorter period of time over such period during which you performed services for
the Company) plus any medical, financial and insurance coverage provided
presently under your current annual compensation plan, and shall not include the
value of any stock options granted or exercised, restricted stock awards granted
or vested, contributions to 401(k) or other qualified plans.”

 

  (ii) Immediate vesting of all outstanding stock options and restricted stock
awards issued to you, and thereafter shall be exercisable for a period of at
least 12 months after the Termination Date but, in no event following the
expiration date of the term of such stock options.

 

Page 7 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  (iii) The Company shall maintain for your benefit (or at your election make
COBRA payments for your benefit), until the earlier of (A) 12 months after
termination of employment following a Change in Control, or (B) your
commencement of full-time employment with a new employer with comparable
benefits, all life insurance, medical, health and accident, and disability plans
or programs, such plans or programs to be maintained at the then current
standards of the Company, in which you shall have been entitled to participate
prior to termination of employment following a Change in Control, provided your
continued participation is permitted under the general terms of such plans and
programs after the Change in Control (“Fringe Termination Benefit”);
(collectively the Salary Termination Benefit and the Fringe Termination Benefit
are referred to as the “Termination Benefits”).

 

  (iv) The Unpaid Earned Compensation shall be paid to you within 15 days after
termination of employment, one-half of the Salary Termination Benefit shall be
payable to you as severance pay in a lump sum payment within 30 days after
termination of employment, and one-half of the Salary Termination Benefit shall
be payable to you as severance pay in equal monthly payments commencing 30 days
after termination of employment and ending on the date that is the earlier of
two and one-half months after the end of the Company’s fiscal year in which
termination occurred or your death; provided, however, the Company may
immediately discontinue the payment of the Termination Benefits if (i) you are
in violation of any of your obligations under this Agreement, including in
Sections 5, 6 or 7; and/or (ii) the Company, after your termination, learns of
any facts about your job performance or conduct that would have given the
Company Cause as defined in Section 8 (b) to terminate your employment. You
shall have no duty to mitigate your damages by seeking other employment, and the
Company shall not be entitled to set off against amounts payable hereunder any
compensation which you may receive from future employment. To the extent
necessary, the parties hereto agree to negotiate in good faith should any
amendment to this Agreement required in order to comply with Section 409A of the
Code, provided, however, no amendment shall be effected after the occurrence of
a Change in Control.

 

  (v)

A “Change in Control” shall be deemed to have occurred if and when, after the
date hereof, (i) any “person” (as that term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on the
date hereof), including any “group” as such term is used in Section 13(d)(3) of
the Exchange Act on the date hereof, shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the Company which results in
such person or group possessing more than 50% of the total voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; or (ii) as the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, or contested election, or any combination of the foregoing
transactions (a “Transaction”), the owners of the voting shares of the Company

 

Page 8 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  outstanding immediately prior to such Transaction own less than a majority of
the voting shares of the Company after the Transaction; or (iii) during any
period of two consecutive years during the term of this Agreement, individuals
who at the beginning of such period constitute the Board of Directors of the
Company (or who take office following the approval of a majority of the
directors then in office who were directors at the beginning of the period)
cease for any reason to constitute at least one-half thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors of the Company representing at least
one-half of the directors then in office who were directors at the beginning of
the period; or (iv) the sale, exchange, transfer, or other disposition of all or
substantially all of the assets of the Company (a “Sale Transaction”) shall have
occurred. Notwithstanding the foregoing, an event shall not be treated as a
“Change in Control” hereunder unless such event also constitutes a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to the
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the treasury regulations and other official guidance promulgated thereunder
(collectively, “Code Section 409A”).

 

  (vi) As used in this Agreement, the term “Good Reason” means, without your
written consent:

 

  (A) a material change in your status, position or responsibilities which, in
your reasonable judgment, does not represent a promotion from your existing
status, position or responsibilities as in effect immediately prior to the
Change in Control; the assignment of any duties or responsibilities or the
removal or termination of duties or responsibilities (except in connection with
the termination of employment for total and permanent disability, death, or
Cause, or by you other than for Good Reason), which, in your reasonable
judgment, are materially inconsistent with such status, position or
responsibilities;

 

  (B) a reduction by the Company in your Basic Salary as in effect on the date
hereof or as the same may be increased from time to time during the term of this
Agreement or the Company’s failure to increase (within twelve months of your
last increase in Basic Salary) your Basic Salary after a Change in Control in an
amount which at least equals, on a percentage basis, the average percentage
increase in Basic Salary for all executive and senior officers of the Company,
in like positions, which were effected in the preceding twelve months;

 

  (C) the relocation of the Company’s principal executive offices to a location
outside the greater Columbus metropolitan area or the relocation of you by the
Company to any place other than the location at which you performed duties prior
to a Change in Control, except for required travel on the Company’s business to
an extent consistent with business travel obligations at the time of a Change in
Control;

 

Page 9 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  (D) the failure of the Company to continue in effect, or continue or
materially reduce your participation in, any incentive, bonus or other
compensation plan in which you participate, including but not limited to the
Company’s stock option plans, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan), has been made or offered with respect
to such plan in connection with the Change in Control;

 

  (E) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed or to which you are entitled under any of
the Company’s deferred compensation, pension, profit sharing, life insurance,
medical, dental, health and accident, or disability plans at the time of a
Change in Control, the taking of any action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive you of any
material fringe benefit enjoyed or to which you are entitled at the time of the
Change in Control, or the failure by the Company to provide the number of paid
vacation and sick leave days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect on the date hereof;

 

  (F) the failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this
Agreement;

 

  (G) any request by the Company that you participate in an unlawful act or take
any action constituting a breach of your professional standard of conduct; or

 

  (H) any breach of this Agreement on the part of the Company. Notwithstanding
anything in this Section to the contrary, your right to terminate your
employment pursuant to this Section shall not be affected by incapacity due to
physical or mental illness.

 

  (vii) Upon any termination or expiration of this Agreement or any cessation of
your employment hereunder, the Company shall have no further obligations under
this Agreement and no further payments shall be payable by the Company to you,
except as provided in Section 8 above and except as required under any benefit
plans or arrangements maintained by the Company and applicable to you at the
time of such termination, expiration or cessation of your employment.

 

  (viii)

Enforcement of Agreement. The Company is aware that upon the occurrence of a
Change in Control, the Board of Directors or a shareholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute litigation

 

Page 10 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  seeking to have this Agreement declared unenforceable, or may take or attempt
to take other action to deny you the benefits intended under this Agreement. In
these circumstances, the purpose of this Agreement could be frustrated.
Accordingly, if following a Change in Control it should appear to you that the
Company has failed to comply with any of its obligations under Section 8 of this
Agreement or in the event that the Company or any other person takes any action
to declare Section 8 of this Agreement void or enforceable, or institutes any
litigation or other legal action designed to deny, diminish or to recover from
you the benefits entitled to be provided to you under Section 8, and that you
have complied with all your obligations under this Agreement, the Company
authorizes you to retain counsel of your choice, at the expense of the Company
as provided in this Section 8(e)(viii), to represent you in connection with the
initiation or defense of any pre-suit settlement negotiations, litigation or
other legal action, whether such action is by or against the Company or any
Director, officer, shareholder, or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company consents to you
entering into an attorney-client relationship with such counsel, and in that
connection the Company and you agree that a confidential relationship shall
exist between you and such counsel, except with respect to any fee and expense
invoices generated by such counsel. The reasonable fees and expenses of counsel
selected by you as hereinabove provided shall be paid or reimbursed to you by
the Company on a regular, periodic basis upon presentation by you of a statement
or statements prepared by such counsel in accordance with its customary
practices, up to a maximum aggregate amount of $50,000. Any legal expenses
incurred by the Company by reason of any dispute between the parties as to
enforceability of Section 8 or the terms contained in Section 8
(f) notwithstanding the outcome of any such dispute, shall be the sole
responsibility of the Company, and the Company shall not take any action to seek
reimbursement from you for such expenses.

 

  f) The noncompetition periods described in Section 7 of this Agreement shall
be suspended while you engage in any activities in breach of this Agreement. In
the event that a court grants injunctive relief to the Company for your failure
to comply with Section 7, the noncompetition period shall begin again on the
date such injunctive relief is granted.

 

  g) Nothing contained in this Section 8 shall be construed as limiting your
obligations under Sections 5, 6 or 7 of this Agreement concerning Confidential
Information, Inventions, or Noncompetition and Non-solicitation.

 

  9. Remedies; Venue; Process.

 

  a)

You hereby acknowledge and agree that the Confidential Information disclosed to
you prior to and during the term of this Agreement is of a special, unique and
extraordinary character, and that any breach of this Agreement will cause the
Company irreparable injury and damage, and consequently the Company shall be
entitled, in addition to all other legal and equitable remedies available to it,
to injunctive and any other equitable relief to prevent or cease a breach of
Sections

 

Page 11 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  5, 6 or 7 of this Agreement without further proof of harm and entitlement;
that the terms of this Agreement, if enforced by the Company, will not unduly
impair your ability to earn a living or pursue your vocation; and further, that
the Company may cease paying any compensation and benefits under Section 8 if
you fail to comply with this Agreement, without restricting the Company from
other legal and equitable remedies. The parties agree that the prevailing party
in litigation concerning a breach of this Agreement shall be entitled to all
costs and expenses (including reasonable legal fees and expenses) which it
incurs in successfully enforcing this Agreement and in prosecuting or defending
any litigation (including appellate proceedings) concerning a breach of this
Agreement.

 

  b) Except for actions brought under Section 8 (b) of this Agreement, the
parties agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in either the United States District
Court for the Southern District of Ohio, Eastern Division, Columbus, Ohio, or
the Court of Common Pleas of Franklin County, Ohio. Such jurisdiction and venue
is exclusive, except that the Company may bring suit in any jurisdiction and
venue where jurisdiction and venue would otherwise be proper if you may have
breached Sections 5, 6 or 7 of this Agreement. The parties further agree that
the mailing by certified or registered mail, return receipt requested, of any
process required by any such court shall constitute valid and lawful service of
process against them, without the necessity for service by any other means
provided by statute or rule of court.

 

  10. Exit Interview. Prior to Employment Separation, you shall attend an exit
interview if desired by the Company and shall, in any event, inform the Company
at the earliest possible time of the identity of your future employer and of the
nature of your future employment.

 

  11. No Waiver. Any failure by the Company to enforce any provision of this
Agreement shall not in any way affect the Company’s right to enforce such
provision or any other provision at a later time.

 

  12. Saving. If any provision of this Agreement is later found to be completely
or partially unenforceable, the remaining part of that provision of any other
provision of this Agreement shall still be valid and shall not in any way be
affected by the finding. Moreover, if any provision is for any reason held to be
unreasonably broad as to time, duration, geographical scope, activity or
subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.

 

  13. No Limitation. You acknowledge that your employment by the Company may be
terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement. This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.

 

  14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.

 

Page 12 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  15. Final Agreement. This Agreement replaces any existing agreement between
you and the Company relating to the same subject matter and may be modified only
by an agreement in writing signed by both you and a duly authorized
representative of the Company.

 

  16. Further Acknowledgments. YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A COPY OF
THIS AGREEMENT, THAT YOU HAVE READ AND UNDERSTOOD THIS AGREEMENT, THAT YOU
UNDERSTAND THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED INTO
THIS AGREEMENT VOLUNTARILY.

 

Page 13 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  17. Code Section 409A Compliance.

 

  a) The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the parties hereto of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A.

 

  b) An “Employment Separation” shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following an Employment Separation unless such
Employment Separation is also a “separation from service” within the meaning of
Code Section 409A and, for purposes of any such provision of this Agreement,
references to an Employment Separation or like terms shall mean “separation from
service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

  c) All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

 

  d)

For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to

 

Page 14 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

  receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

  e) In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.”

 

Page 15 of 16    Change in Control & Non-competition Agreement | Perich



--------------------------------------------------------------------------------

Commercial Vehicle Group, Inc.

 

By

  

/s/ Richard P. Lavin

     Richard Lavin      President & CEO

Executive:

 

By:

  

/s/ Geoffrey W. Perich

     Geoffrey Wayne Perich      President, Global Truck and Bus

 

Page 16 of 16    Change in Control & Non-competition Agreement | Perich